 

 

Case 1:19-cv-10680-GBD Document 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARILYN MUNGIN,

Plaintiff,
-against-

CITY OF NEW YORK;

MICHAEL WALKER, in his individual capacity;
MICHAEL WALKER, in his official capacity;
RACHEL MILLER, in her individual capacity;
RACHEL MILLER, in her official capacity,

Defendants.

GEORGE B. DANIELS, District Judge:

Filed 07/22/20 Page 1of1

 

19 Civ. 10680 (GBD)

The July 30, 2020 status conference is adjourned to October 1, 2020 at 9:45 a.m.

Dated: July 22, 2020
New York, New York

SO ORDERED.

 
 
 

B Donw&

RGE*%. DANIELS
TED STATES DISTRICT JUDGE

 

 

 
